Title: To John Adams from George Richey Everson, 24 January 1791
From: Everson, George Richey
To: Adams, John



Most Hond Sir—
Philada. Goal Januy 24th—1791

Pardon me for making so Bold in Writing these few lines to let your Honour know my Deplorable Situation in this Unhappy Place of Confinement, where I am Daily Suffering for a Crime laid to my Charge that I am as Innocent of as the Child unborn—  And knowing your Honour in Boston in my Infant years, Imboldens me to Aquaint you how I Came to Be brought into this Unhappy Affare—  Hond Sir I Being Aquainted with this man who is the Cause of all my Misery; about two Years ago. He Doing some work for me at the Carpenders Business—and after that I moved to Germantown where I Remaind till last March, when I Removed to this City again where I happend to See this Said Carpender in a low Situation and no home to go to, he Asked me if I would be so good as to let him Stay at my house till he could get into Business which after I had Asked my Wife and my Mother in Law I Consented, not knowing him to be such a Person as he proved to be for after he Staying at my house about Ten Days, he went out one Evening and meet his Companions and Committed the Robbery which I am now Suffering for.  Which he Declared in the Presence of Capt. Reynolds the Goaler and Several other Gentlemen that I had Neither act nor Part in the Robbery and Declared the same in the Presence of Mr Humphrys who was the person that Apprehended the Robbery and by every Circumstance that Appeard they were Convinced I was Innocent of the Crime I was Convicted for, and there Honours has been Pleased to Recommend my petition which was laid sometime ago before His Excellency Thomas Mifflin Esqr. But having no friend to Speak to His Excellency but my Wife here I Remain. But knowing your Honour as before mentioned, I humbly Beg to Aquaint you who my Parents was, which I Dair Say you knowed well— Hond Sir my Mother was the Daughter of Francis Richey the Warfinger who for many year keep the wood warf whent by the name of Scarlet warf, next to Govenor Hancocks warf north End of Boston, and my Mother Marrid George Everson which was my Father who Died when I was Young, and my Grandfather brought me up and got me Baptised by the Reverend Docter Moorhead after his own name when I was Eight years of Age—Which I always after I went by the name of George Richey Everson and knowing your Honour to be Aquainted with my Parents,—I have made Bold to write these lines, knowing by your aid and Assistance that I Could be Relieced from this Place of Bondage in a few Days where I am in a Deplorable Situation with the Gravil and Piles—and the Remides taken in Such Cases, is of so Dangerous a Consiquence that I Dairst not take them in this Cold Dismel Place—
But the Distressed Situation of my family gives me as much Uneasiness as my Confinement which Consists of a Wife which has been Languishing on a Bed of Sickness upwards of three Months and been Obliged to Sell all that She could Spare to Support her Self and Child and her Aged mother, On account of my long and Tedious Confinement—which has left her in a Deplorable Situation, and Reduced to the lowest Ebb of Distress and Poverty, having a Child and her Aged Mother to Maintane and house Rent to Pay, which Comes Very hard in her low State of health—and had it not been for the good Neighbours she would Certainly a perished in her Sickness—therefore I humbly Beg that your Honour will be Pleasd to Consider my Innocent Sufferings, and the Deplorable Situation of my helpless family who is Daily suffering and be Graciously Pleased to grant a few lines from your hand in my Behalf to my Wife to give to His Excellency Thos Mifflin, and I am sure he will Discharge me from the hard Labour I am Sentence to undergo.  So as I may Support my family thro honesty and Industry—Hond Sir pardon my persumption I Should forever Esteem it as a favour if your Honour would Bend so low as to Call to the Prison to See me as I should be Very Desirous to Speak to your Honr.
In Return your Honour has of me all that the Poor Can bestow, that is my Warmest Prayers and Wishes to the fountain of Honor for your Honours welfare and happiness—Tis the blessings of heaven that must Reward your Honour as tis its Special care to guard the Just, those who bestows Earthly Blessings on the Unfortunate race of mankind, of which I have been one; I shall be truly Devoted to your Honour—whilst I have the Honor of being your Honours Most Obedient and Very Humble Servant

George Richey EversonAn answer or a line from your Honour by my Wife as she will wate till your Honour Reads the letter, will be Received by me with as much Joy as the Welcom Nuse of Independance was to the Worthy Citizens of the United States of America—
